         Case 1:19-cv-03377-LAP Document 150 Filed 07/10/20 Page 1 of 5



                                                                                       Howard M. Cooper
                                                                                       E-mail: hcooper@toddweld.com

                                                            July 10, 2020
Via ECF

The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

       Re:      Giuffre v. Dershowitz, Case No.: 19-cv-03377-LAP

Your Honor:

       I write on behalf of Professor Alan Dershowitz (“Professor Dershowitz”) pursuant to the
Court’s Order dated July 6, 2020 (ECF No. 147).

         Cooper & Kirk’s recent letter to the Court (ECF No. 148) states: (i) that Plaintiff does not
oppose Professor Dershowitz’s request for a stay of the Court’s Order regarding the destruction
of the Maxwell materials (ECF No. 144, which the Court had already preliminary granted, see
ECF No. 147); and (ii) that Plaintiff too seeks clarification of the Order. Given the parties’
agreement, Professor Dershowitz looks forward to the opportunity, if allowed by Your Honor, to
file a detailed motion to clarify the Court’s Order.

        Of course, the bulk of Cooper & Kirk’s letter consists of the firm’s offered explanation
for the mistake they concede making in taking possession of the entirety of the Maxwell
discovery materials, further ad hominem on opposing counsel for somehow being disingenuous,
and their statement that they oppose Professor Dershowitz being allowed an opportunity even to
argue for their disqualification. Professor Dershowitz responds here to those portions of Cooper
& Kirk’s letter. First, Professor Dershowitz accepts Cooper & Kirk’s explanation that it made a
mistake. Second, as to the unfortunate ad hominem, I assure the Court that my reaction during
the June 23, 2020 hearing was quite genuine surprise in learning that Cooper & Kirk had in their
possession and had reviewed the complete set of confidential materials from the Maxwell case.
The working assumption of my office in propounding a document request to Plaintiff (not
Cooper & Kirk) for the Maxwell materials was that the materials were in her possession, custody
or control because either she or her counsel at Boies Schiller Flexner LLP had them. Having
checked with my colleagues, we are confident that Cooper & Kirk did not disclose affirmatively
to any of us that their firm possessed all of the Maxwell materials, although in fairness, until the
recent call, the issue of where the documents resided was not the focus of the parties’ discussions
because it was assumed by our side that the materials could be obtained via a request to Plaintiff.
Having reviewed the exhibits attached to Mr. Cooper’s Declaration (ECF No. 149), and with the
benefit of hindsight, I can see there is ambiguity in the correspondence concerning the status of
the documents which we did not pick up on as, again, it was not our focus.




 Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 •
                                             www.toddweld.com
            Case 1:19-cv-03377-LAP Document 150 Filed 07/10/20 Page 2 of 5


                                                                                     Hon. Loretta A. Preska
                                                                                     July 10, 2020
                                                                                     Page 2 of 3



         The question now is what to do about the fact that Plaintiff’s counsel has had improper
access to a wealth of information that would ordinarily be discoverable, and likely would be
admissible, absent the Maxwell Protective Order. We wish to be practical here while protecting
our client’s rights to a fair process. As the Court is aware, Professor Dershowitz is not a young
man and he is hoping for this matter to be tried as soon as reasonably possible as he believes that
it will lead to his full vindication. Accordingly, in the interest of moving this matter forward,
Professor Dershowitz suggests the following steps which it asks the Court to undertake to try and
remedy this situation. First, Professor Dershowitz asks that Cooper & Kirk forthwith provide the
Court and him, on a confidential basis, with an inventory of the materials at issue. By doing so,
both the Court and Professor Dershowitz will better be able to consider the magnitude of the
problem. Second, based upon the inventory, Professor Dershowitz would ask the Court to review
in camera specific items so that the Court may assess whether having had access to the item(s)
gives Plaintiff’s counsel an unfair advantage in this case which cannot be remedied by the
destruction of the evidence.1 Third, the Court would then fashion a remedy, on an informed
basis, which could include having some or all of the material turned over to Professor
Dershowitz, or depending on what is disclosed in the inventory, giving Professor Dershowitz
leave to file his motion to disqualify.2 Blindness based upon a lack of information and specifics
here is not an option. Absent a fair process such as the one suggested above, disqualification of
Cooper & Kirk will be an appropriate remedy here.3

1
  Based just on the limited information that can be gleaned from the public summary judgment record, Cooper &
Kirk have had the benefit of reviewing, e.g., testimony and documents from Plaintiff’s former boyfriends and family
members, Epstein employees, and Maxwell herself, all of which are highly relevant to this action. Further, based on
the number of “John Does” who have appeared in the Maxwell case, it is evident that discovery was taken from
numerous individuals whom Plaintiff alleges she was sexually trafficked to by Epstein. The Court should keep in
mind that one of alleged defamations Plaintiff is suing Professor Dershowitz about here is that he defamed her by
accusing her of lying about numerous prominent men. ECF No. 117 at ¶ 17(p). She has thus made all of this
evidence relevant to this case. The unfair prejudice to Professor Dershowitz from Cooper & Kirk’s improper
exposure to these materials is therefore not speculative. The theoretical opportunity to “re-subpoena” this
information is not an adequate remedy, because, among other reasons, Cooper & Kirk will know precisely which
information to seek and which to avoid, while Professor Dershowitz will be blind, not even knowing the identities of
many of the third parties who provided discovery in Maxwell. It should not be Professor Dershowitz’s burden to
demonstrate with certainty the prejudice he will suffer arising from Cooper & Kirk’s failure to comply with the
Maxwell Protective Order.
2
  Professor Dershowitz submits that at a bare minimum, he must be provided with the materials listed in Appendix A
to this letter, to the extent they were among the Maxwell materials received and reviewed by Cooper & Kirk.
Importantly, all individuals identified by name in item #7 of Appendix A have been publicly identified in the
unsealed summary judgment record in Maxwell, potentially undercutting the privacy concerns expressed by counsel
for John Doe. The three redacted names – which although they have been identified publicly are not contained in
the unsealed records – will be provided under seal at the Court’s request.
3
  See, e.g., Fund of Funds, Ltd. v Arthur Andersen & Co., 567 F.2d 225, 234 (2d Cir. 1977) (disqualification
appropriate where counsel surreptitiously collaborated on legal work in the action with an attorney who was
incapable of appearing therein for a common client); Hull v. Celanese Corp., 513 F.2d 568, 571 (2d Cir. 1973)
(affirming disqualification of a previously neutral law firm on a showing that the tainted lawyer client might have
transmitted some confidences to the firm).




    Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 •
                                                www.toddweld.com
         Case 1:19-cv-03377-LAP Document 150 Filed 07/10/20 Page 3 of 5


                                                                                 Hon. Loretta A. Preska
                                                                                 July 10, 2020
                                                                                 Page 3 of 3




       Thank you for your consideration.


                                                    Very truly yours,



                                                    Howard M. Cooper

cc:    All counsel of record, via ECF




 Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 •
                                             www.toddweld.com
     Case 1:19-cv-03377-LAP Document 150 Filed 07/10/20 Page 4 of 5



                                     APPENDIX A

1. All documents concerning Alan Dershowitz.

2. All documents produced, or deposition or written testimony given, by any of Giuffre’s
   family members or boyfriends, including but not limited to Sky Roberts, Anthony
   Figueroa, and James Michael Austrich.

3. All documents produced, or deposition or written testimony given, by any friends of
   Giuffre, including Rebecca Boylan and Michael Boylan.

4. All documents produced, or deposition or written testimony given, by any Epstein
   employees or non-employee staff, including but not limited to Juan Alessi and David
   Rodgers.

5. All documents produced, or deposition or written testimony given, by Jeffrey Epstein.

6. All documents produced, or deposition or written testimony given, by Sarah Ransome or
   Maria Farmer.

7. All documents produced, or deposition or written testimony given, by any of the
   following individuals whom Giuffre has testified she was sexually trafficked to by
   Epstein:

       a. Prince Andrew

       b. Jean-Luc Brunel

       c. Glenn Dubin

       d. Stephen Kaufmann

       e. Marvin Minsky

       f. George Mitchell

       g. Thomas Pritzker

       h. Bill Richardson

       i. Leslie Wexner

       j. [Redacted]

       k. [Redacted]

       l. [Redacted]
     Case 1:19-cv-03377-LAP Document 150 Filed 07/10/20 Page 5 of 5



8. All communications between Giuffre, and/or her agents or representatives, and any
   members of the media.

9. Ghislaine Maxwell’s deposition transcripts and exhibits.

10. All documents describing, or photographs, videos, or other media depicting, any of
    Epstein’s properties or airplanes.

11. All flight logs from Epstein’s planes.

12. All police reports concerning Giuffre.

13. All emails exchanged between Sarah Ransome and any member of the media, including
    but not limited to Maureen Callahan of the New York Post.




                                             2
